Citation Nr: 1241486	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  The Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and squamous cell carcinoma of the piriform sinus with neck adenopathy and/or squamous cell carcinoma of the base of the tongue.

3.  Squamous cell carcinoma of the piriform sinus with neck adenopathy and/or squamous cell carcinoma of the base of the tongue were not manifest during service or during the initial post-service year, and are not attributable to service.  

4.  Bilateral hearing loss is attributable to service.  

5.  Tinnitus is attributable to service.  


6.  On June 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD is requested.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue may not be presumed to be the result of herbicide exposure during active military service in Vietnam, were not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2012).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2012).

4.  The criteria for withdrawal of a substantive appeal by the Veteran, though his representative, as to the issue of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Stage IV Squamous Cell Carcinoma of the Right Piriform Sinus with Massive Right Neck Adenopathy and Squamous Cell Carcinoma of the Right Base of the Tongue, to Include as due to Agent Orange Herbicide) Exposure

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in October 2007 which indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  

The Board also finds that a VA examination is not necessary to determine whether the Veteran's carcinoma disability is related to his active service.  As pertains to the issue of whether the claimed condition is due to Agent Orange and other herbicide exposure, there are VA laws and regulations governing the specific disorders which are afforded presumptive service connection on this basis.  As set forth in detail below, the Veteran does not have one of the specific presumptive disorders.  With regard to direct or presumptive service connection, a VA examination is not necessary to determine whether his claimed condition is related to his active service, as the standards of the decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, although the Veteran has been diagnosed with stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue, he does not assert that these conditions were present during service or the first presumptive year, nor has he reported a continuity of symptomatology since service.  No medical care professional has indicated that his cancer is related to service.  There is no competent lay or medical evidence indicating that the Veteran's cancer may be associated with his active service.  Accordingly, the Board finds that a VA examination is not required.

Thus, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.   C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence.  Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The Veteran served in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to Agent Orange or other herbicide agents/chemicals during that time.  He asserts that his cancer conditions developed as a result of his inservice exposure to Agent Orange or other herbicides.  He maintains that his cancers come under the umbrella of cancer of the lung, bronchus, larynx, or trachea, and therefore presumptive service connection is warranted.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning to the record, the STRS do not reveal any complaints, findings, treatment, or diagnosis of any cancer or disease or injury to the face, sinus area, neck, mouth, or tongue, other than being treated for a cough and sore throat on one occasion in August 1967.  On his April 1969 separation examination, physical evaluation of the head, face, neck, throat, nose, sinuses, moth, and throat reflected normal findings.  

Post-service medical evidence shows diagnoses of stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue since 2003, and manifestations since 2002.  Both private and VA medical records, including a March 2003 report of Julie B. Gemmell, M.D., show that the Veteran noticed a lump on the right side of his neck in December 2002, but did not immediately undergo treatment.  He was subsequently diagnosed as having cancer in early 2003.  This physician diagnosed squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy.  A March 2003 hospitalization also indicated that the Veteran had squamous cell carcinoma of the right base of the tongue.  

With regard to presumptive service connection for herbicide related disabilities, the issue at hand does not involve a simple diagnosis.  See Jandreau.  Likewise, the current cancer diagnoses may not be diagnosed via lay observation alone.  See Barr.  The Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The evidence of record establishes that the Veteran has been diagnosed as having stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue.  These diagnoses are undisputed.  Although the Veteran asserts that they come under the category of cancer of the lung, bronchus, larynx, or trachea, and therefore presumptive service connection is warranted, the Veteran is simply not competent to make such a complex assessment.  Rather, VA laws and regulations actually address squamous cell cancer.  Squamous cell cancer is not among the diseases specified in 38 U.S.C.A. § 1116(a) and has further been found to be one of the specific conditions that the Secretary has published a list for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  Further, the areas involving the carcinoma are not indicated to be respiratory in nature and are not "respiratory cancers," but rather squamous cell cancers affecting more than one area.  The Board finds that the VA law and regulation are controlling in this case and their promulgation outweighs the unsupported assertions of the Veteran.  

Accordingly, stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue may not be presumed to have been incurred during active military service due to herbicide exposure including Agent Orange exposure and service connection is not warranted for that claimed disability on that basis, as claimed by the Veteran.

The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record reflects that the Veteran has been service-connected for PTSD based in part on confirmation that came under enemy fire while serving with the military in Vietnam.  Thus, the Board accepts and recognizes that the Veteran served in combat.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Veteran does not claim that his claimed cancers were incurred during combat service or through combat injury.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, malignant tumors will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown,
 or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In sum, cancer was not manifest nor diagnosed during service or within the one year presumptive service thereafter.  The Veteran was discharged from service in 1969.  His cancer conditions were manifest in 2002, decades later, by his own admission.  There is no competent evidence suggesting, let alone establishing, any etiological connection between his military service and his cancer conditions.  In fact, the Veteran himself presented assertions pertaining to the alleged cause and effect between his herbicides exposure and the cancer conditions, not otherwise between service and his cancer conditions.  Further, and as noted, the Veteran's stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue, first presented over 30 years after service separation.  The Veteran has not stated that he had cancer symptoms during service and continuing since service.  No medical care provider has related his current cancer to his active service, including herbicide exposure.  There is no competent and credible lay or medical evidence showing the Veteran's squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue had its onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.  As such, the preponderance of the evidence is against the claim and service connection for stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue is denied.  


Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran's claims of service connection for bilateral hearing loss and tinnitus are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

As noted, the Veteran's combat status has been accepted.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).



Sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  

Also, in cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  For convenience, the Board has converted the Veteran's entrance examination audiometric findings.  

On his entrance into active duty examination in August 1966, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
5
LEFT
20
15
15
10
5

Thus, when entering service, the Veteran did not have any pre-existing hearing loss in either ear under VA standards per 38 C.F.R. § 3.385.

When his hearing acuity was retested for separation in April 1969, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
5
LEFT
15
15
15
15
10

So there was just a relatively marginal decrease in his hearing acuity in the left ear when comparing the results of his exit and entrance examinations.  Again, hearing loss per 38 C.F.R. § 3.385 was not shown.  That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post-service, the Veteran was afforded a VA audiological examination in April 2009 which showed that he currently has hearing loss per 38 C.F.R. § 3.385.  He also has tinnitus.  The examiner indicated that the Veteran reported that he did not notice any tinnitus or hearing problems in the military and his hearing loss had developed gradually while he had experienced tinnitus for 6-7 years.  The examiner provided an opinion that the Veteran's hearing loss and tinnitus began long after service and were not caused by noise exposure in service, noting that the Veteran did not appear to have excessive noise exposure during service nor was there any apparent noise exposure in his post-service occupations.  The examiner, however, indicated that there was no claims file for review.  

The Veteran disputes the content of the VA examination report.  Specifically, he states that he was in fact exposed to loud and sustained acoustic trauma during service and associated with war.  He indicates that he was stationed next to an artillery unit and there was constant firing.  Also, as noted, the RO has confirmed that the Veteran's unit was subjected to enemy fire and bombing.  The Veteran maintains that he did experience hearing loss and ringing of the ears while he was stationed with his unit.  

In affording the Veteran all reasonable doubt, the Board finds credible his report of his inservice experiences as presented in written correspondence, rather than the history that was recorded by the VA examiner, particularly since the examiner did not have the claims file and did not record that the Veteran had acoustic trauma consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. §§ 1154, 5107.  

There is no question the Veteran had inservice noise exposure as VA has conceded the presence of rocket and mortar attacks on the Veteran's unit.  The Veteran also asserts that his bilateral hearing loss and tinnitus began during his service.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

And as already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr.  Both bilateral hearing loss and tinnitus are types of medical problems that are within the Veteran's ability to observe on his own, both during and after service.  Thus, both his statement of inservice noise exposure as well as his statement that he had bilateral hearing loss and tinnitus during service, following that noise exposure, are competent.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disabilities of bilateral hearing loss and tinnitus during service.  He has credibly stated that he experienced hearing loss and tinnitus following loud noise exposure from friendly and enemy fire.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry and are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that bilateral hearing loss and tinnitus occurred after acoustic trauma during his service.  As to continued hearing loss and tinnitus after service, he essentially indicate these conditions continued and worsened.

With regards to hearing loss, the record establishes the presence of hearing loss and tinnitus.  Since the VA examiner did not have the claims file and appeared to rely on an incomplete history, the opinion that the Veteran's bilateral hearing loss and tinnitus are not related to service is not as probative as the Veteran's assertions in this case.  See Kightly v. Brown, 6 Vet. App. 200 (1994).

With regards to tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Therefore, the question is not so much whether he is competent to say he had and continues to have this condition, rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.  For the same reasons as for the claim of service connection for hearing loss, the Board finds the Veteran competent and credible in his report of tinnitus, while the VA examiner's opinion is not as probative.  

For these reasons and bases, the Board finds that the acoustic trauma inservice, as conceded by VA, resulted in bilateral hearing loss and tinnitus, which, as "disabilities" began during service.  See Reeves.  Since the Board also accepts that these disabilities continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of bilateral hearing loss and tinnitus.  Although there is a contradictory medical opinion, the Board concludes this opinion has diminished probative value due to the examiner's reliance on incomplete history and the lack of availability of the claims file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

Therefore, while there is both evidence weighing for and against the Veteran's claims, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claims, if not more so.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  


Higher Rating for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2012, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 70 percent for PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.   See VA Form 21-4138 dated June 13, 2012.  

Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

Entitlement to service connection for stage IV squamous cell carcinoma of the right piriform sinus with massive right neck adenopathy and squamous cell carcinoma of the right base of the tongue, including as due to Agent Orange (herbicide) exposure is denied.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Entitlement to a rating in excess of 70 percent for PTSD is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


